Examiner’s Amendment/Reasons for Allowance/Examiner’s Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hopeton Walker on January 13, 2020.
The application has been amended as follows: 
	1. Replace claims 1-20 with the attached claims 1-20. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103. Specifically, with respect to independent claim 1, none of the prior art either alone or in combination disclose or teach of the claimed display device specifically including, as the distinguishing features in combination with the other limitations, a frame worn on a head of a viewer, an image display device mounted to the frame, an optical device configured to form a virtual image based on light emitted from the optical device, the optical device including a laminated structure of a shock absorbing layer sandwiched between the first and 
Specifically, with respect to independent claims 13 and 16, none of the prior art either alone or in combination disclose or teach of the claimed display device or method specifically including, as the distinguishing features in combination with the other limitations, the optical device guiding the light from the image forming device to a pupil of a viewer, the first and second glass plates, the first deflection means, the second-A deflection means, and the second-B deflection means disposed as claimed, the second-A deflection means and second-B deflection means aligned as claimed, the first glass plate and second glass plate laminated on each other through a shock absorbing layer, a transparent protective member that covers the laminated structure, wherein the 
Examiner’s Comments

	With respect to Hirano’125 and the 102(a)(2) rejections, applicant has successfully applied the 102(b)(2)(C) exemption. As such, Hirano’125 no longer qualifies as prior art. 
	With respect to the art rejections by Masuda’552, and the rejections by Jp’794 in view of Masuda, it was the examiner’s contention that any teaching reference of an outer glass plate adhered to an optical display would teach the limitations of the transparent protective member with the outer edge portion adhered to an outer end portion of the transparent protective member. However, applicant’s specification and drawings, such as Fig 14, supports the outer protective member having an outer edge portion adhered to an outer end portion of the transparent protective member but such that an airspace between the transparent protective member and the second glass plate is formed. Such an adherence that forms such an airspace is not disclosed in the prior art nor taught by a teaching reference with motivation to be combined with Masuda’552 and/or Jp’794. As such, the changes to claims 1, 13 and 16 as set forth in the attached examiner’s amendment were discussed and agreed upon. Applicant submitted the attachment herein which amends claims 1, 13 and 16 (as discussed and agreed upon) together with a clean version all of the other pending claims as part of an email to the examiner after the discussion and agreement was made. 
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN MARC SCHWARTZ whose telephone number is (571)272-2337.  The examiner can normally be reached on Mon-Fri 7:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY MACK can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JORDAN M SCHWARTZ/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        January 14, 2021

















Attachment to the Examiner’s Amendment

1. 	(Currently Amended) A display device, comprising: 
a frame worn on a head of a viewer; and 
an image display device mounted to the frame, wherein the image display device includes:
an image forming device; 
an optical device configured to form a virtual image based on light emitted from the image forming device, wherein
the light from the image forming device enters a pupil of the viewer through the optical device, 
the optical device includes a laminated structure, and
the laminated structure includes a first glass plate, a second glass plate that faces the first glass plate, and a shock absorbing layer sandwiched between the first glass plate and the second glass plate; and
a transparent protective member that covers the laminated structure, wherein 
the second glass plate comprises a first surface and a second surface opposite to the first surface, the first surface of the second glass plate faces the first glass plate, and
, such that an airspace is formed between the transparent protective member and the second glass plate.

2. 	(Original) The display device according to claim 1, wherein the shock absorbing layer is sandwiched between the first glass plate and the second glass plate on a whole surface basis. 

3. 	(Previously Presented) The display device according to claim 1, wherein the shock absorbing layer includes one of an ultraviolet-curing resin or a thermosetting resin. 

4. 	(Previously Presented) The display device according to claim 1, wherein the shock absorbing layer comprises a material that has a refractive index of 1.45 to 1.65. 

5. 	(Previously Presented) The display device according to claim 1, wherein
the optical device further includes a deflection means, and
the light from the image forming device is deflected at the deflection means, is propagated by total reflection through inside of the laminated structure including the first glass plate, the shock absorbing layer and the second glass plate, is deflected at the deflection means, and enters the pupil of the viewer. 



7. 	(Previously Presented) The display device according to claim 5, wherein
the first glass plate is at a side of the viewer,
the deflection means includes a first deflection means and a second deflection means, 
the first deflection means is in one of a region of the first glass plate or a region of the second glass plate where the light from the image forming device enters, 
the second deflection means is in or on one of the first glass plate or the second glass plate, and
the light from the image forming device is deflected at the first deflection means, is propagated by the total reflection through inside of the laminated structure including the first glass plate, the shock absorbing layer, and the second glass plate, is deflected at the second deflection means, and enters the pupil of the viewer. 

8. 	(Previously Presented) The display device according to claim 5, wherein
the first glass plate is at a side of the viewer,
the deflection means includes a first-A deflection means, a first-B deflection means, and a second deflection means, wherein 
the first-A deflection means is on the first surface of the second glass plate where the light from the image forming device enters, 

the second deflection means is in or on one of the first glass plate or the second glass plate, and 
the light from the image forming device is deflected at the first-A deflection means and the first-B deflection means, is propagated by the total reflection through inside of the laminated structure including the first glass plate, the shock absorbing layer, and the second glass plate, is deflected at the second deflection means, and enters the pupil of the viewer. 

9. 	(Previously Presented) The display device according to claim 5, wherein
the first glass plate is at a side of the viewer, 
the deflection means includes a first-A deflection means, a first-B deflection means, and a second deflection means, wherein 
the first-A deflection means is in a region of the first glass plate where the light from the image forming device enters, 
the first-B deflection means is in a region of the second glass plate, 
the second deflection means is in or on one of the first glass plate or the second glass plate, and 
the light from the image forming device is deflected at the first-A deflection means and the first-B deflection means, is propagated by the total reflection through inside of the laminated structure including the first glass plate, the shock 

10. (Previously Presented) The display device according to claim 5, wherein 
the first glass plate is at a side of the viewer,
the deflection means includes a first deflection means, a second-A deflection means, and a second-B deflection means, 
the first deflection means is in one of a region of the first glass plate or a region of the second glass plate where the light from the image forming device enters, 
the second-A deflection means is in or on the first glass plate, 
the second-B deflection means is in or on the second glass plate, and 
the light from the image forming device is deflected at the first deflection means, is propagated by the total reflection through inside of the laminated structure including the first glass plate, the shock absorbing layer, and the second glass plate, is deflected at the second-A deflection means and the second-B deflection means, and enters the pupil of the viewer. 

11. (Previously Presented) The display device according to claim 5, wherein
the first glass plate is at a side of the viewer, 
the deflection means includes a first-A deflection means, a first-B deflection means, a second-A deflection means, and a second-B deflection means, wherein 
the first-A deflection means is in a region of the first glass plate where the light from the image forming device enters, 

the second-A deflection means is in or on the first glass plate,
 the second-B deflection means is in or on the second glass plate, and 
the light from the image forming device is deflected at the first-A deflection means and the first-B deflection means, is propagated by the total reflection through inside of the laminated structure including the first glass plate, the shock absorbing layer, and the second glass plate, is deflected at the second-A deflection means and the second-B deflection means, and enters the pupil of the viewer. 

12. (Previously Presented) An optical device, comprising: 
a first glass plate; 
a second glass plate; 
a first-A deflection means; 
a first-B deflection means; and 
a second deflection means, wherein
the optical device guides light from an image forming device to a pupil of a viewer,
the first-A deflection means is in a region of the first glass plate where the light from the image forming device enters, 
the first-B deflection means is in a region of the second glass plate, 
the second deflection means is in or on one of the first glass plate or the second glass plate,

the first glass plate is laminated on the second glass plate through a shock absorbing layer. 

13. (Currently Amended) An optical device, comprising: 
a laminated structure that includes:
a first glass plate; 
a second glass plate; 
a first deflection means; 	
a second-A deflection means; and 
a second-B deflection means, wherein 
the optical device guides light from an image forming device to a pupil of a viewer,
 the first deflection means is in one of a region of the first glass plate or a region of the second glass plate where the light from the image forming device enters, 
the second-A deflection means is in or on the first glass plate, 
the second-B deflection means is in or on the second glass plate, 
the second-A deflection means is aligned with the second-B deflection means, 
the first glass plate is laminated on the second glass plate through a shock absorbing layer; and 

the second glass plate comprises a first surface and a second surface opposite to the first surface, the first surface of the second glass plate faces the first glass plate, and
an outer edge portion of the second surface of the second glass plate is adhered to an outer end portion of the transparent protective member, such that an airspace is formed between the transparent protective member and the second glass plate. 

14. (Previously Presented) An optical device, comprising: 
a first glass plate; 
a second glass plate; 
a first-A deflection means; 
a first-B deflection means; 
a second-A deflection means; and 
a second-B deflection means, wherein 
the optical device guides light from an image forming device to a pupil of a viewer,
the first-A deflection means is in a region of the first glass plate where the light from the image forming device enters, 
the first-B deflection means is in a region of the second glass plate, 
the second-A deflection means is in or on the first glass plate,
the second-B deflection means is in or on the second glass plate, 

the second-A deflection means is aligned with the second-B deflection means, and
 the first glass plate is laminated on the second glass plate through a shock absorbing layer. 

15. (Previously Presented) A method of producing an optical device, the method comprising: 
preparing a first glass plate and a second glass plate having a configuration in which a first-A deflection means is in a region of the first glass plate where light from an image forming device enters, a first-B deflection means is in a region of the second glass plate, and a second deflection means is in or on one of the first glass plate or the second glass plate; 
aligning the first-A deflection means with the first-B deflection means; and 
laminating the first glass plate on the second glass plate through a shock absorbing layer,
wherein the optical device guides the light from the image forming device to a pupil of a viewer. 

16. (Currently Amended) A method of producing an optical device, the method comprising: 

aligning the second-A deflection means with the second-B deflection means; 
laminating the first glass plate on the second glass plate through a shock absorbing layer to obtain a laminated structure, wherein 
the optical device guides the light from the image forming device to a pupil of a viewer; and
covering the laminated structure with a transparent protective member, wherein 
the second glass plate comprises a first surface and a second surface opposite to the first surface, the first surface of the second glass plate faces the first glass plate, and
an outer edge portion of the second surface of the second glass plate is adhered to an outer end portion of the transparent protective member, such that an airspace is formed between the transparent protective member and the second glass plate. 

17. (Previously Presented) A method of producing an optical device, the method comprising: 
preparing a first glass plate and a second glass plate having a configuration in which a first-A deflection means is in a region of the first glass plate where light from an image forming device enters, a first-B deflection means is in a region of the second 
aligning the first-A deflection means with the first-B deflection means; 
aligning the second-A deflection means with the second-B deflection means; and 
laminating the first glass plate on the second glass plate through a shock absorbing layer.

18. (Previously Presented) A display device, comprising: 
a frame worn on a head of a viewer; and 
an image display device mounted to the frame, wherein the image display device includes:
an image forming device; and
an optical device configured to form a virtual image based on light emitted from the image forming device, wherein
the light from the image forming device enters a pupil of the viewer through the optical device, 
the optical device includes a first glass plate at a side of the viewer, a second glass plate that faces the first glass plate, a shock absorbing layer sandwiched between the first glass plate and the second glass plate, and a deflection means,
the deflection means includes a first deflection means and a second deflection means, 

the second deflection means is in or on one of the first glass plate or the second glass plate, and
the light from the image forming device is deflected at the first deflection means, is propagated by total reflection through inside of a laminated structure including the first glass plate, the shock absorbing layer, and the second glass plate, is deflected at the second deflection means, and enters the pupil of the viewer.

19. (Previously Presented) The display device according to claim 1, wherein a shore hardness value of the shock absorbing layer is lower than a shore hardness value of the first glass plate and a shore hardness value of the second glass plate.

20. (Previously Presented) The display device according to claim 1, further comprising a light shielding member on a first surface of the transparent protective member opposite to a second surface of the transparent protective member adhered to the second glass plate, wherein the light shielding member is positioned opposite to the image forming device.